DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
62/785,794, filed December 28, 2018, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.   
Claim 1 lines 14-18 and claim 19 lines 9-13, limitations “decode, from the other MLD, feedback that indicates a proposed assignment of the TIDs to the STAs of the MLD; and based at least partly on the feedback, determine an assignment of the TIDs to the STAs of the MLD, wherein as part of the assignment, each of the STAs of the MLD is configurable to support one or more of the TIDs;” are not supported in the provisional application. Priority specification does not describe assigning of TIDs to STAs of the MLD from feedback from the other MLD. Accordingly, claims 1-15 and 19-20 (claims 2-15 and 20 are dependent on either claim 1 or 19) are not entitled to the benefit of the prior application 62/785,794 date 12/28/2018.
Claim 16 lines 14-19, limitation “wherein to configure the MLD for the multi-link communication, the operations configure the processing circuitry to determine an assignment of the TIDs to the STAs of the MLD, wherein as part of the assignment, each of the STAs of the MLD is configurable to support one or more assigned TIDs ; and encode, for transmission to the other MLD, signaling that indicates the determined assignment of the TIDs to the STAs of the MLD” are not supported in the provisional application. Priority specification does not describe assigning TIDs to the STAs and signaling the assignment of TIDs to the other MLD. Accordingly, claims 16-18 (claims 17-18 are dependent on claim 16) are not entitled to the benefit of the prior application 62/785,794 date 12/28/2018.











Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 3-6 and 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over Patil Abhishek Pramod et al US 20190082373, hereinafter Patil-1, in view of Patil Abhishek Pramod et al US 20210014911 priority 20190712, hereinafter Patil-2.
Priority date 20191217 of the instant application has been used in the Office Action, as the instant application is not entitled to the benefit of the priority date 20181228, for the reason described above under “Priority”.
Regarding claim 1, Patil-1 teaches, an apparatus of a multi-link device (MLD) configured for multi-link communication on a plurality of links, wherein the MLD is configured with a plurality of stations (STAs), wherein each STA is a logical entity that includes a singly addressable instance of a medium access control (MAC) layer and a physical (PHY) layer of a link of the plurality of links (Patil-1: [48]-49], teaches plurality of links with different bands (i.e. plurality of stations, and each link over different bands use its MAC and PHY layer. [64] “a wireless device capable of multi-link aggregation may be referred to as having multiple STAs (e.g., a multi-link capable device may receive transmissions across multiple STAs or links)”), wherein the MLD comprises: memory, and processing circuitry (Patil-1: Fig. 11, 1120, 1125 processor and memory), wherein the processing circuitry is configured to: 
wherein the multi-link communication is configurable to support one or more data streams, wherein each of the data streams corresponds to a TID (Patil-1: [49], teaches TID is associated with a traffic flow (i.e. a data stream), wherein the multi-link communication is between the plurality of STAs of the MLD and a plurality of corresponding STAs of the other MLD (Patil-1: [60], [64], teaches multilink communications over various band links, which may be referred to as STAs, between the MLD devices).
 Patil-1 does not expressly teach, wherein the processing circuitry is configured to: configure traffic identifier (TID) assignment for the MLD for multi-link communication with another MLD, wherein to configure the MLD for the multi-link communication, the processing circuitry is configured to: decode, from the other MLD, feedback that indicates a proposed assignment of the TIDs to the STAs of the MLD, and based at least partly on the feedback, determine an assignment of the TIDs to the STAs of the MLD, wherein as part of the assignment, each of the STAs of the MLD is configurable to support one or more of the TIDs, and encode data packets for each of the TIDs for the multi-link communication, the data packets encoded for transmission on the links in accordance with the determined assignment of the TIDs to the STAs.
 wherein the processing circuitry is configured to: configure traffic identifier (TID) assignment for the MLD for multi-link communication with another MLD (Patil-2: [111], teaches TID assignment process between AP MLD and STA MLD), wherein to configure the MLD for the multi-link communication, the processing circuitry is configured to: decode, from the other MLD, feedback that indicates a proposed assignment of the TIDs to the STAs of the MLD, and based at least partly on the feedback, determine an assignment of the TIDs to the STAs of the MLD, wherein as part of the assignment, each of the STAs of the MLD is configurable to support one or more of the TIDs (Patil-2: Figs. 9B “ML BA Setup”, [111], [116], [142], teaches TIDs of STAs between MLD devices are negotiated during Block Ack (BA) session setup, which is done in the art with exchanging frames (i.e. feedback) (see Patil-1 [6]). Feedback is interpreted as message/frame/signal exchange between the MLD devices for TID assignment negotiation), and 
encode data packets for each of the TIDs for the multi-link communication, the data packets encoded for transmission on the links in accordance with the determined assignment of the TIDs to the STAs (Patil-2: Fig. 9A Communicate, [131], teaches MLD devices communicate based on BA association that includes TID assignment, see above).

This would have been obvious because it would motivate one of ordinary skill in the art to provide that the AP may communicate with one or more STAs over multiple concurrent communication links to improve data throughput (Patil-2: [4]).
Regarding claim 16, Patil-1 teaches, a non-transitory computer-readable storage medium that stores instructions for execution of operations by processing circuitry of a multi-link device (MLD) (Patil-1: [10], teaches A non-transitory computer-readable storage medium for MLD communication), wherein the MLD is configured for multi-link communication on a plurality of links, wherein the MLD is configured with a plurality of stations (STAs), wherein each STA is a logical entity that includes a singly addressable instance of a medium access control (MAC) layer and a physical (PHY) layer of a link of the plurality of links (Patil-1: [48]-49], teaches plurality of links with different bands (i.e. plurality of stations, and each link over different bands use its MAC and PHY layer. [64] “a wireless device capable of multi-link aggregation may be referred to as having ), wherein the operations configure the processing circuitry to: 
configure the MLD for multi-link communication with another MLD (Patil-1: [48], teaches multi-link operation between MLDs), wherein the multi-link communication is configurable to support one or more data streams, wherein each of the data streams corresponds to a traffic identifier (TID) (Patil-1: [49], teaches TID is associated with a traffic flow (i.e. a data stream), wherein the multi-link communication is between the plurality of STAs of the MLD and a plurality of corresponding STAs of the other MLD (Patil-1: [60], [64], teaches multilink communications over various band links, which may be referred to as STAs, between the MLD devices).
Patil-1 does not expressly teach, wherein to configure the MLD for the multi-link communication, the operations configure the processing circuitry to determine an assignment of the TIDs to the STAs of the MLD, wherein as part of the assignment, each of the STAs of the MLD is configurable to support one or more assigned TIDs, and encode, for transmission to the other MLD, signaling that indicates the determined assignment of the TIDs to the STAs of the MLD.
wherein to configure the MLD for the multi-link communication, the operations configure the processing circuitry to determine an assignment of the TIDs to the STAs of the MLD, wherein as part of the assignment, each of the STAs of the MLD is configurable to support one or more assigned TIDs, and encode, for transmission to the other MLD, signaling that indicates the determined assignment of the TIDs to the STAs of the MLD (Patil-2: Figs. 9B “ML BA Setup”, [111], [116], [142], teaches TIDs of STAs between MLD devices are negotiated during Block Ack (BA) session setup, which is done in the art with exchanging frames (i.e. feedback) (see Patil-1 [6]). Feedback is interpreted as message/frame/signal exchange between the MLD devices for TID assignment negotiation). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Patil-1’s computer medium to include that TID assignment is negotiated through signaling messages between the two MLD devices.
This would have been obvious because it would motivate one of ordinary skill in the art to provide that the AP may communicate with one or more STAs over multiple concurrent communication links to improve data throughput (Patil-2: [4]).
Regarding claim 19, Patil-1 teaches, a method, comprising: wherein the MLD is configured for multi-link communication on a plurality of links, wherein the MLD is configured with a plurality of stations (STAs), wherein each STA is a logical entity that includes a singly addressable instance of a medium access control (MAC) layer and a physical (PHY) layer of a link of the plurality of links (Patil-1: [48]-49], teaches plurality of links with different bands (i.e. plurality of stations, and each link over different bands use its MAC and PHY layer. [64] “a wireless device capable of multi-link aggregation may be referred to as having multiple STAs (e.g., a multi-link capable device may receive transmissions across multiple STAs or links)”).
Patil-1 does not expressly teach, configuring traffic identifier (TID) assignment for a multi-link device (MLD) for multi-link communication with another MLD, wherein the configuring the TID assignment comprises: 
decoding, from the other MLD, feedback that indicates a proposed assignment of the TIDs to the STAs of the MLD, and determining, based at least partly on the feedback, an assignment of the TIDs to the STAs of the MLD, wherein as part of the assignment, each of the STAs of the MLD is configurable to support one or more of the TIDs, and encoding data packets for each of the TIDs for the multi-link communication, the data packets encoded for transmission on the links in accordance with the determined assignment of the TIDs to the STAs.
However, in the same field of endeavor, Patil-2 teaches, configuring traffic identifier (TID) assignment for a multi-link device (MLD) for multi-link communication with another MLD (Patil-2: [111], teaches TID assignment process between AP MLD and STA MLD),
 wherein the configuring the TID assignment comprises: decoding, from the other MLD, feedback that indicates a proposed assignment of the TIDs to the STAs of the MLD and determining, based at least partly on the feedback, an assignment of the TIDs to the STAs of the MLD, wherein as part of the assignment, each of the STAs of the MLD is configurable to support one or more of the TIDs (Patil-2: Figs. 9B “ML BA Setup”, [111], [116], [142], teaches TIDs of STAs between MLD devices are negotiated during Block Ack (BA) session setup, which is done in the art with exchanging frames (i.e. feedback) (see Patil-1 [6]). Feedback is interpreted as message/frame/signal exchange between the MLD devices for TID assignment negotiation), and
encoding data packets for each of the TIDs for the multi-link communication, the data packets encoded for transmission on the links in accordance with the determined assignment of the TIDs to the STAs (Patil-2: Fig. 9A Communicate, ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Patil-1’s apparatus to include that TID assignment is negotiated through messages between the two MLD devices.
This would have been obvious because it would motivate one of ordinary skill in the art to provide that the AP may communicate with one or more STAs over multiple concurrent communication links to improve data throughput (Patil-2: [4]).
Regarding claim 3, Patil-1, in view of Patil-2, teaches the apparatus, as outlined in the rejection of claim 1.
Patil-1 does not expressly teach, wherein to configure the MLD for the multi-link communication, the processing circuitry is further configured to: determine an initial assignment of the TIDs to the STAs of the MLD, encode, for transmission to the other MLD, signaling that indicates the initial assignment of the TIDs to the STAs of the MLD; and determine the assignment of the TIDs to the STAs of the MLD based further on the initial assignment of the TIDs to the STAs of the MLD.
wherein to configure the MLD for the multi-link communication, the processing circuitry is further configured to: determine an initial assignment of the TIDs to the STAs of the MLD, encode, for transmission to the other MLD, signaling that indicates the initial assignment of the TIDs to the STAs of the MLD, and determine the assignment of the TIDs to the STAs of the MLD based further on the initial assignment of the TIDs to the STAs of the MLD (Patil-2: [111] suggests initial assignment of TID as it teaches remapping of TIDs after the initial mapping).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Patil-1’s apparatus to include that TID assignment is negotiated on the initial TID assignments.
This would have been obvious because it would motivate one of ordinary skill in the art to provide that the AP may communicate with one or more STAs over multiple concurrent communication links to improve data throughput (Patil-2: [4]).
Regarding claim 4, Patil-1, in view of Patil-2, suggests the apparatus, as outlined in the rejection of claim 3.
Patil-1 does not expressly teach, wherein the processing circuitry is further configured to: determine the initial assignment of the TIDs to the STAs of the MLD based on one or more of: a quality-of-service (QoS) parameter of one of the data streams, a target latency of one of the data streams.
However, in the same field of endeavor, Patil-2 teaches, wherein the processing circuitry is further configured to: determine the initial assignment of the TIDs to the STAs of the MLD based on one or more of: a quality-of-service (QoS) parameter of one of the data streams, a target latency of one of the data streams (Patil-2: [173] “a particular TID (such as low-latency voice) may be mapped to all links, such that the corresponding packets for the particular TID may be transmitted on any available link”), and a data rate of one of the data streams (Patil-2, [146], assignment of TID to STAs based on throughput).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Patil-1’s apparatus to include wherein the processing circuitry is further configured to: determine the initial assignment of the TIDs to the STAs of the MLD based on one or more of: a quality-of-service (QoS) parameter of one of the data streams, a target latency of one of the data streams, and a data rate of one of the data streams .
This would have been obvious because it would motivate one of ordinary skill in the art to provide that the AP may communicate with one or more STAs 
Regarding claim 5, Patil-1, in view of Patil-2, teaches the apparatus, as outlined in the rejection of claim 1.
Patil-1 does not expressly teach, wherein the processing circuitry is further configured to: encode, for transmission to the other MLD, signaling that indicates the assignment of the TIDs to the STAs of the MLD.  
However, in the same field of endeavor, Patil-2 teaches, wherein the processing circuitry is further configured to: encode, for transmission to the other MLD, signaling that indicates the assignment of the TIDs to the STAs of the MLD (Patil-2: Figs. 9B “ML BA Setup”, [111], [116], [142], teaches TIDs of STAs between MLD devices are negotiated during Block Ack (BA) session setup, which is done in the art with exchanging frames (i.e. signaling) (see Patil-1 [6])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Patil-1’s apparatus to include wherein the processing circuitry is further configured to: encode, for transmission to the other MLD, signaling that indicates the assignment of the TIDs to the STAs of the MLD.

Regarding claim 6, Patil-1, in view of Patil-2, teaches the apparatus, as outlined in the rejection of claim 1.
Patil-1 further teaches, wherein the assignment of the TIDs is based on configuration information from the MLD and the other MLD, wherein the configuration information is related to, for each of the STAs of the MLD and for each of the STAs of the other MLD, one or more of: an operating frequency band (Patil-1: Fig.5, [48] , teaching different RF bands of STAs in TID assignment), an operating channel (Patil-1: [49], teaching different channels of STAs in TID assignment), a MAC address, whether a frequency band or channel is configurable for TID sharing, and shared buffer size information per TID. 
Regarding claim 9, Patil-1, in view of Patil-2, teaches the apparatus, as outlined in the rejection of claim 1.
Patil-1 further teaches, wherein: the plurality of STAs includes a first STA and a second STA, the first STA is for a first link in a first frequency band, and the second STA is for a second link in a second frequency band. (Patil-1, [60], [64], 
Regarding claim 10, Patil-1, in view of Patil-2, teaches the apparatus, as outlined in the rejection of claim 9.
Patil-1 further teaches, wherein: the first frequency band is in a 5 giga-Hertz (GHz) range, and the second frequency band is in a 2.4 GHz range. (Patil-1, [60], teaches 5 GHz and 2.4 GHz bands).
Regarding claim 11, Patil-1, in view of Patil-2, teaches the apparatus, as outlined in the rejection of claim 1.
Patil-1 further teaches, wherein: the plurality of STAs includes a first STA and a second STA, the first STA is for a first channel in a frequency band, and the second STA is for a second channel in the frequency band (Patil-1, [60], [64]).
Regarding claim 12, Patil-1, in view of Patil-2, teaches the apparatus, as outlined in the rejection of claim 1.
Patil-1 does not expressly teach, wherein the feedback from the other MLD is received as part of one or more of: a negotiation related to hybrid automatic repeat request (HARQ), a negotiation related to multi-link association, a negotiation related to multi-link operation, and an element that may be carried in management frame related to any negotiation.
wherein the feedback from the other MLD is received as part of one or more of: a negotiation related to hybrid automatic repeat request (HARQ), a negotiation related to multi-link association (Patil-2: Fig. 9B, [131], teaches multi-link association. This satisfies “one or more of” criteria of the claim), a negotiation related to multi-link operation (Patil-2: Fig. 9A, [123], teaches multi-link operation which comprises TID negotiation. This satisfies “one or more of” criteria of the claim), and an element that may be carried in management frame related to any negotiation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Patil-1’s apparatus to include wherein the feedback from the other MLD is received as part of one or more of: a negotiation related to hybrid automatic repeat request (HARQ), a negotiation related to multi-link association, a negotiation related to multi-link operation.
This would have been obvious because it would motivate one of ordinary skill in the art to provide that the AP may communicate with one or more STAs over multiple concurrent communication links to improve data throughput (Patil-2: [4]).
Regarding claim 13, Patil-1, in view of Patil-2, teaches the apparatus, as outlined in the rejection of claim 1.
Patil-1 does not expressly teach, wherein the signaling of the assignment of the TIDs to the STAs of the MLD includes: for each of the STAs of the MLD, indication of one or more TIDs.
However, in the same field of endeavor, Patil-2 teaches, wherein the signaling of the assignment of the TIDs to the STAs of the MLD includes: for each of the STAs of the MLD, indication of one or more TIDs (Patil-2: [111], teaching TID associated with links of STAs), or for each of the TIDs, indication of one or more of the STAs of the MLD.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Patil-1’s apparatus to include wherein the signaling of the assignment of the TIDs to the STAs of the MLD includes: for each of the STAs of the MLD, indication of one or more TIDs.
This would have been obvious because it would motivate one of ordinary skill in the art to provide that the AP may communicate with one or more STAs over multiple concurrent communication links to improve data throughput (Patil-2: [4]).
Regarding claims 14 and 18, Patil-1, in view of Patil-2, teaches the apparatus/computer medium, as outlined in the rejection of claims 1 and 16.
Patil-1 further teaches, wherein the MLD is an access point MLD (AP-MLD) (Patil-1, [76]-[77], teaches MLD can be AP-MLD).
Regarding claim 15, Patil-1, in view of Patil-2, teaches the apparatus, as outlined in the rejection of claim 1.
Patil-1 further teaches, wherein: the processing circuitry includes a baseband processor to determine the assignment of the TIDs to the STAs of the MLD, the apparatus further comprises a transceiver to receive the feedback from the other MLD, and the memory is configured to store the determined assignment of the TIDs to the STAs of the MLD (Patil-1: Fig. 11, transceiver, processor, memory. Processor in wireless devices is known to have baseband processor).
Regarding claim 17, Patil-1, in view of Patil-2, teaches the computer medium, as outlined in the rejection of claim 16.
Patil-1 does not expressly teach, wherein the operations further configure the processing circuitry to: encode data packets for each of the TIDs for the multi-link communication, the data packets encoded for transmission on the links in accordance with the determined assignment of the TIDs to the STAs.
wherein the operations further configure the processing circuitry to: encode data packets for each of the TIDs for the multi-link communication, the data packets encoded for transmission on the links in accordance with the determined assignment of the TIDs to the STAs (Patil-2: Fig. 9A Communicate, [131], teaches MLD devices communicate based on BA association that includes TID assignment, see above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Patil-1’s apparatus to include wherein the operations further configure the processing circuitry to: encode data packets for each of the TIDs for the multi-link communication, the data packets encoded for transmission on the links in accordance with the determined assignment of the TIDs to the STAs.
This would have been obvious because it would motivate one of ordinary skill in the art to provide that the AP may communicate with one or more STAs over multiple concurrent communication links to improve data throughput (Patil-2: [4]).


Claims 2 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Patil-1, in view of Patil-2, and further in view of SEOK Yongho et al US 20210144589, hereinafter Seok.
Regarding claims 2 and 20, Patil-1, in view of Patil-2, teaches the apparatus/method, as outlined in the rejection of claims 1 and 19.
Patil-1 and Patil-2 do not expressly teach, wherein the processing circuitry is configured to configure the TID assignment of the MLD for the multi-link communication with the other MLD independent of block ack (BA) negotiation.
However, in the same field of endeavor, Seok teaches, wherein the processing circuitry is configured to configure the TID assignment of the MLD for the multi-link communication with the other MLD independent of block ack (BA) negotiation (Seok: [50], teaches AP assigns TIDs, without performing a BA negotiation for the assignment).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Patil-1 and Patil-2’s apparatus to include configuring the TID assignment of the MLD for the multi-link communication with the other MLD independent of block ack (BA) negotiation.
This would have been obvious because it would motivate one of ordinary skill in the art to provide methods for simultaneously transmitting frames over .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Patil-1, in view of Patil-2, and further in view of HEDAYAT Ahmad Reza US 20180020460, hereinafter Hedayat.
Regarding claim 7, Patil-1, in view of Patil-2, teaches the apparatus, as outlined in the rejection of claim 6.
Patil-1 and Patil-2 do not expressly teach, the processing circuitry further configured to: create a solicited or unsolicited feedback frame from the MLD for a TID for which the MLD is a recipient, wherein the feedback frame indicates a remaining buffer size of a TID.

















However, in the same field of endeavor, Hedayat teaches, the processing circuitry further configured to: create a solicited or unsolicited feedback frame from the MLD for a TID for which the MLD is a recipient, wherein the feedback frame indicates a remaining buffer size of a TID (Hedayat: [114] “the STA may instead send a QoS Null data frame (or any other data frame that fits into the duration/length of the UL MU simultaneous transmission) with buffer size formation for a specific TID or all TIDs”. A solicited or unsolicited feedback frame is interpreted as a requested or unrequested message that carries buffer status information of a TID).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Patil-1 and Patil-2’s apparatus to include creating a solicited or unsolicited feedback frame from the MLD for a TID for which the MLD is a recipient, wherein the feedback frame indicates a remaining buffer size of a TID.
This would have been obvious because it would motivate one of ordinary skill in the art to define the structure and rules of the control information that can be carried in the HE A-Control field to allow for unambiguous operation (Hedayat: [7]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Patil-1, in view of Patil-2, and further in view of Nakashima Ken US 7734978, hereinafter Nakashima.
Regarding claim 8, Patil-1, in view of Patil-2, teaches the apparatus, as outlined in the rejection of claim 6.
the processing circuitry further configured to: create a solicited or unsolicited feedback frame from the MLD for a TID for which the MLD is a recipient, wherein the feedback frame indicates if further transmission of the TID is to continue.
However, in the same field of endeavor, Nakashima teaches, the processing circuitry further configured to: create a solicited or unsolicited feedback frame from the MLD for a TID for which the MLD is a recipient, wherein the feedback frame indicates if further transmission of the TID is to continue (Nakashima: Claim 12, teaches a message to terminate the BlockAck scheme for a TID. A solicited or unsolicited feedback frame is interpreted as a requested or unrequested message to terminate a TID).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Patil-1 and Patil-2’s apparatus to include create a solicited or unsolicited feedback frame from the MLD for a TID for which the MLD is a recipient, wherein the feedback frame indicates if further transmission of the TID is to continue.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a communications method enabling simultaneous use of both a Normal Ack scheme and a Block Ack scheme, for error-free data delivery .


















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PATIL, U.S. Publication No. 20200359259 - MULTI-LINK AGGREGATION LINK MANAGEMENT.
Asterjadhi, U.S. U.S. Publication No. 20210007168 - SIGNALING FOR MULTI-LINK COMMUNICATION IN A WIRELESS LOCAL AREA NETWORK (WLAN).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUL BAR CHOWDHURY whose telephone number is (571)272-0232.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST; Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHBUBUL BAR CHOWDHURY/Examiner, Art Unit 2472